APPOINTMENT OF NEW OFFICER UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 November 9, 2005 (Date of earliest event reported) Cell Wireless Corporation (Exact name of registrant as specified in its charter) Nevada 000-49849 88-0483722 (State or other jurisdiction of Commission I.R.S. Employer incorporation or organization) File Number Identification No.) 1790 East River Road #142 Tucson, Arizona 85718 (Address of principal offices, including Zip Code) (520) 881-4632 (Registrant's telephone number, including area code) Item 5.02. Appointment of One New Director On, November 7, 2005, the Board of Directors of Cell Wireless Corporation, appointed one new director to the Board. The new director will serve on the Board until its members are voted on by the shareholders of Cell Wireless at an annual shareholder meeting for a new term. The new appointee is Mr. Michael Featherstone, who has served as Managing Director of Cell Wireless (Australia) Pty Ltd overseeing the day-to-day operations of Cell Wireless Administration, Human Resources, Internet Technology, Customer Service Divisions and International Security from the offices based in Queensland Australia. Mr. John Bohringer, CEO and President of Cell Wireless Corporation said, “Mr. Featherstone brings strong administration skills and sound corporate risk management experience to the board. He was a member of the Queensland Police force for sixteen (16) years, serving as Detective Senior Sergeant and District Crimes Manager investigating major cases and organized crime, including a number of homicides and major criminal fraud investigations.” Mr. Featherstone has been closely involved in many investigations and prosecutions involving other law enforcement agencies including Interpol, Australian Federal Police (AFP), Federal Bureau of Investigation (FBI), Internal Revenue Service (IRS), District
